DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant filed a response dated 12/20/2021 in which claims 1, 7, 8, 14, 15, 20, and 21 have been amended, and claim 2, 9, and 16 have been cancelled. Thus, claims 1, 3-5, 7-8, 10-12, 14-15, and 17-23 are pending in the application.
Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-15, and 17-23 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
None of the prior art individually or as combination discloses the claimed invention and thus the claims are allowable. In addition, Examiner also finds Applicant's arguments persuasive and thus the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MUSTAFA whose telephone number is 571-270-7978. The examiner can normally be reached on M-F 8AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693